Exhibit 10.11

 

AMENDED AND RESTATED

EXCLUSIVE LICENSE AGREEMENT

 

This AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT (“Agreement”) is entered
into effective as of September 1, 2004, by and among Natural Alternatives
International, Inc., a Delaware corporation (“NAI”) with its principal offices
at 1185 Linda Vista Drive, San Marcos, California 92078, and Dr. Reginald B.
Cherry, an individual (“Dr. Cherry”), with his principal address at 8323
Southwest Freeway, Suite 440, Houston, Texas 77074. The Parties to this
Agreement are sometimes referred to collectively herein as the “Parties” or
separately as a “Party”.

 

RECITALS

 

A.    NAI is in the business of designing, researching, formulating, developing,
manufacturing, packaging, distributing and marketing nutritional Products and
has demonstrated its capability to develop formulae and to manufacture
nutritional Products derived from such formulae.

 

B.    Dr. Cherry entered into an assignment agreement (“Cherry Assignment”) with
Reginald

B. Cherry Ministries, Inc., a Texas nonprofit corporation (“Ministries”), in
which Dr. Cherry assigned to Ministries an undivided fifty-one percent (51%)
interest in and to his name and likeness for the promotion of nutritional foods
and supplements, retaining an undivided forty-nine percent (49%) interest in and
to his name and likeness for the promotion of nutritional foods and supplements
(the “Retained Interest”).

 

C.    Dr. Cherry desires to utilize the expertise of NAI to design, research,
formulate, develop, manufacture, package, sell, distribute and market
nutritional Products.

 

D.    NAI desires to work with Dr. Cherry to design, research, formulate,
develop, manufacture, package, sell, distribute and market nutritional Products
using the names, likenesses, styles, persona, patents, trademarks, logos, domain
names and copyrights of Dr. Cherry.

 

E.    NAI desires to design, research, formulate, develop, manufacture, package,
sell, distribute and market all nutritional Products developed under this
Agreement to all markets worldwide, and through all channels or means of
distribution.

 

F.    In order to allow NAI to design, research, formulate, develop,
manufacture, package, sell, distribute and market nutritional Products using the
likeness, style, persona and other attributes of Dr. Cherry, Dr. Cherry intends
hereby to grant to NAI an exclusive license to all of his rights in the Retained
Interest for NAI’s use in the design, research, formulation, development,
manufacture, packaging, sales, distribution and marketing of nutritional
Products, subject to Dr. Cherry retaining the non-exclusive right to assist in
the promotion and marketing of the nutritional Products.



--------------------------------------------------------------------------------

Incorporating the above recitals herein and in consideration of the covenants
and obligations contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:

 

Incorporating the above recitals herein and in consideration of the covenants
and obligations contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:

 

ARTICLE I

GRANT OF EXCLUSIVE LICENSE

 

1.1 Grant of License. Dr. Cherry grants to NAI the exclusive right to use solely
in connection with distribution of Products, the names, likenesses, styles,
persona, patents, trademarks, logos, domain names, copyrights and all other
attributes, whether currently existing or to be developed in the future, of Dr.
Cherry with respect to the Retained Interest (the “Proprietary Assets”). The
rights granted herein pursuant to this Section are referred to as the “License
Rights”.

 

1.2 Territory. The territory for which NAI is granted the License Rights shall
be worldwide.

 

1.3 Products. “Product” or “Products” means all nutritional foods, nutritional
and dietary supplements and related materials or products of any description,
including but not limited to capsules, tablets, powders, liquids, bars and other
forms and packaged in any and all manners using the Proprietary Assets developed
as part of the individual and product identity of Dr. Cherry. NAI shall have the
right to have the labeling and all promotional materials for all Products
include a representation that the Product has been manufactured by NAI.

 

1.4 Duties of NAI. In connection with the License granted herein, NAI shall:

 

1.4.1 Take such actions as are commercially reasonable in an effort to design,
develop, formulate, manufacture, promote, market, distribute and sell the
maximum number of Products while maintaining the quality of the Products and
NAI’s service to its customers.

 

1.4.2 Meet, confer and cooperate with Dr. Cherry in connection with development
of any packaging and promotional materials utilizing the Proprietary Assets.

 

1.4.3 Cooperate with Dr. Cherry with respect to Dr. Cherry’s preparation of
material for inclusion in or use in connection with medical clinics, television
programs, Web sites, books, mini-books, study guides, and audiotapes of Dr.
Cherry.

 

1.4.4 Maintain a regular schedule of contact with Dr. Cherry to discuss ideas,
priorities, action steps and issues.

 

1.4.5 Cooperate with all parties in the current and future development of the
Products and use best efforts to produce and distribute Products under this
Agreement.

 

1.4.6 Submit promotional copy, artwork, and layout to Dr. Cherry for review,
comment, and editing, so that promotional materials reflect the public image of
Dr. Cherry and

 

2



--------------------------------------------------------------------------------

his activities associated with maintaining and restoring health. NAI may proceed
with producing said promotional material only after obtaining approval of Dr.
Cherry pursuant to Section 1.5.3.

 

1.4.7 Develop the Products with the collaboration and assistance of Dr. Cherry.
NAI will design, formulate, manufacture, and package the Products. NAI will use
reasonable efforts to ensure Product formulas do not infringe upon the existing
patents or registered trademarks of any other party.

 

1.4.8 NAI will develop all packaging and labeling with respect to the Products.

 

1.5 Duties of Dr. Cherry. In connection with the exclusive license granted in
this Agreement, Dr. Cherry shall:

 

1.5.1 Devote such time, effort, attention and energies as is commercially
reasonable to promote, expand, improve, safeguard and develop the Proprietary
Assets, and to promote, market and sell the Products and teach about the
importance and benefits of the Products as a part thereof, and in connection
with such efforts and the promotion and maintenance of the Proprietary Assets
and Products, to maintain or expand the scope of distribution and public
awareness of Dr. Cherry, and shall not take any action that would be
inconsistent with the public image of either Dr. Cherry, NAI, the Products or
Proprietary Assets, or degrade, tarnish, deprecate or disparage Dr. Cherry, NAI,
the Products or Proprietary Assets or in any way reflect negatively on any of
them in society or standing in the community, or prejudice Dr. Cherry, NAI, the
Products or Proprietary Assets, and that Dr. Cherry will terminate such
activities promptly upon notice.

 

1.5.2 Regularly recommend and review the Products for use and meet, confer, and
cooperate with NAI in connection with the development of Products.

 

1.5.3 Review, comment, edit, and approve or disapprove, in its reasonable
discretion the design, formulation, labeling and packaging of all Products and
all material changes thereto and all promotional material submitted by NAI prior
to the expiration of fifteen (15) business days following receipt of such
materials. Any failure to approve or disapprove of such materials within the
time period provided, shall constitute approval.

 

1.5.4 Collaborate and cooperate with NAI and otherwise assist NAI with Product
design, development and formulation, and the design and development of the
packaging and labeling of the Products.

 

1.5.5 Maintain a regular schedule of contact with NAI to discuss ideas,
priorities, action steps and issues.

 

1.5.6 Advise NAI on a regular basis as to the schedule and content of Dr.
Cherry’s activities, corrected as changes occur for a forward looking calendar
of at least six (6) months.

 

3



--------------------------------------------------------------------------------

1.5.7 Cooperate with all parties in the current and future development of
Products and use best efforts to promote, market and sell the Products.

 

1.5.8 With the exception of Promensol, Dr. Cherry shall refrain from promoting,
marketing or selling any Product distributed by anyone other than NAI.

 

ARTICLE II

ROYALTIES

 

2.1 Royalties. NAI shall pay Dr. Cherry a royalty on the annual Net Sales
revenue from the Products. “Net Sales” shall be computed as the gross invoice
amount billed by NAI to purchasers of the Products, less customer shipping and
handling charges, credit card charge fees and returns actually credited. The
amount of such royalty shall be the amount set forth in Section 2.1.2 herein
below:

 

2.1.1 Minimum Annual Net Sales. During the periods of the term of this Agreement
set forth below, NAI shall produce minimum annual Net Sales of the Products. The
amount of the minimum annual sales shall be as set forth below for each period.

 

Effective Date through December 31, 2004   $5,000,000

January 1, 2005 through December 31, 2005 $6,000,000

January 1, 2006 through December 31, 2006 $6,500,000

January 1, 2007 through December 31, 2007 $7,000,000

January 1, 2008 through December 31, 2008 $7,500,000

January 1, 2009 through December 31, 2009 $8,000,000

 

In the event Minimum Annual Net Sales are not achieved, NAI shall have the
option to retain all rights under this Agreement by paying to Dr. Cherry the
difference between the amount of royalties actually paid to Dr. Cherry pursuant
to Section 2.1.2 for Net Sales achieved during the respective year, and the
amount which would have been due if the Minimum Annual Net Sales requirement had
been achieved. If the Minimum Annual Net Sales requirement is not achieved and
NAI does not pay to Dr. Cherry such difference, Dr. Cherry shall have the right
in his sole discretion to: (i) waive the non-compliance; (ii) notify NAI this
Agreement has been automatically converted to a non-exclusive license on
otherwise all the same terms and conditions; or (iii) terminate this Agreement
at which time all rights previously licensed shall revert to Dr. Cherry. No
waiver of this requirement by Dr. Cherry (if any) shall act as a future waiver.

 

2.1.2 Annual Net Sale Royalty. During the entire term of this Agreement, the
royalty due for the period shall be in the amount set forth in this Section
2.1.2.

 

4.90% of annual Net Sales not exceeding $25,000,000;

 

5.39% of annual Net Sales in excess of $25,000,000 but not exceeding
$30,000,000;

 

4



--------------------------------------------------------------------------------

5.88% of annual Net Sales in excess of $30,000,000 but not exceeding
$35,000,000;

6.37% of annual Net Sales in excess of $35,000,000 but not exceeding
$40,000,000;

6.86% of annual Net Sales in excess of $40,000,000 but not exceeding
$45,000,000;

7.35% of annual Net Sales in excess of $45,000,000

 

2.1.3 Royalty Payments. Royalty payments shall be made monthly, on or before the
30th day of the month succeeding the close of each calendar month. Each payment
hereunder shall be accompanied by a report setting forth the information
described in Section 2.3. All payments shall be made in United States currency
and be drawn on a United States bank. The amount of the monthly royalty payment
due during each of the first three (3) quarters of each annual period described
in Section 2.1.1, shall be calculated according to Section 2.1.2. The amount of
the monthly royalty payment due during the fourth quarter of each annual period
described in Section 2.1.1, shall be the greater of: (i) the amount calculated
for the quarter pursuant to Section 2.1.2; or (ii) the minimum amount due for
the annual period as set forth in Section 2.1.1 less the amount of all royalties
already paid for the same annual period.

 

2.2 Dr. Cherry Promotional Expense Sharing. NAI and Dr. Cherry shall mutually
develop and approve a budget for any direct costs incurred by Dr. Cherry in
connection with the promotion of the Products. NAI shall contribute or reimburse
such parties for a percentage of such costs, which percentage shall be an amount
mutually agreed upon by NAI and Dr. Cherry.

 

2.3 Reports. NAI shall deliver a report to Dr. Cherry within thirty (30) days
after the end of each calendar month, which shall consist of an accurate
statement of Net Sales of Products, along with any royalty payments or
sublicensing revenues due Dr. Cherry. Such reports shall be provided to Dr.
Cherry, regardless of whether any Products were sold during the period covered
by the report. The acceptance by Dr. Cherry of any of the statements furnished
or royalties paid shall not preclude Dr. Cherry questioning the correctness at
any time of any payments or statements. In connection therewith, Dr. Cherry
shall be entitled to examine or audit at his own expense the documents
underlying the statements described in this Section not more often than
annually. In the event such audit reveals an understatement of royalties due
hereunder in an amount equal to or exceeding 5% of the actual royalties due over
the period of such audit, NAI shall bear the cost of audit. Any such
underpayment shall be immediately due and payable, with interest accrued from
the date the payment was originally due at the lesser of 1.5% per month or the
maximum rate permitted by law.

 

ARTICLE III

TERM OF AGREEMENT

 

3.1 Effective Date. The term “Effective Date” shall mean, and this Agreement is
effective as, of the date first written above.

 

5



--------------------------------------------------------------------------------

  3.2 Term and Termination.

 

3.2.1 Initial Term. This Agreement shall remain in effect until December 31,
2009, unless earlier terminated in accordance herewith. Upon expiration of the
initial term, the term of this Agreement shall be automatically extended for
successive one (1) year periods unless terminated by either party by written
notice delivered at least 120 days prior to expiration of any such period.

 

3.2.2 NAI Termination. NAI may terminate this Agreement at any time upon giving
Dr. Cherry ninety (90) days notice.

 

3.2.3 Dr. Cherry Termination. Dr. Cherry may terminate this Agreement after
notice to NAI only if NAI materially fails to comply with any covenant in this
Agreement and such failure continues for more than thirty (30) days after
written notice thereof from Dr. Cherry, unless such failure cannot reasonably be
cured within 30 days then only if NAI fails to commence such cure within thirty
(30) days and diligently thereafter prosecutes such cure to completion.

 

3.3 Termination on Specific Events. Either Party may terminate this Agreement
immediately only if:

 

3.3.1 The other Party suspends or discontinues its business operations, makes
any assignment for the benefit of its creditors, commences voluntary proceedings
for liquidation in bankruptcy, admits in writing its inability to pay its debts
generally as they become due or consents to the appointment of a receiver,
trustee or liquidator of the other Party or of all or any material part of its
property, or if there is an execution of a material portion of its assets.

 

3.3.2 The other Party shall commence any case, proceeding or other action under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts.

 

3.3.3 (i) There shall be commenced against the other Party any case, proceeding
or other action of a nature referred to in section 3.3.2 above which results in
the entry of an order for relief or any such adjudication or appointment or
remains undismissed, undischarged, unstayed or unbonded for period of ninety
(90) days; or (ii) there shall be commenced against the other Party any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets, which results in the entry of an order for any such relief which
shall not have been vacated, discharged or stayed or bonded pending appeal
within ninety (90) days from the entry thereof; or (iii) the other Party shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i) or (ii) above.

 

6



--------------------------------------------------------------------------------

3.3.4 NAI assigns its rights to a party who is at the time of transfer involved
as an adverse party in material and adverse litigation against Dr. Cherry.

 

3.3.5 NAI fails to make the royalty payments as required by Article II within
thirty (30) days following receipt of written notice from Dr. Cherry of the late
payment.

 

3.4 Duties on Termination. Upon termination of this Agreement, copies of all
records related to Dr. Cherry shall be kept by NAI for a minimum of three (3)
years following production. In addition, NAI shall complete all work in process
in a timely fashion and take all acts reasonably necessary to complete all other
prior obligations and maintain the Proprietary Assets and deliver to Dr. Cherry
all materials strictly related thereto. The Parties shall cooperate and utilize
their best efforts to prepare such final reconciliations of accounts and amounts
due Dr. Cherry.

 

3.4.1 After the termination or expiration of this license, all rights granted to
NAI under this Agreement shall terminate and revert to Dr. Cherry, and NAI will
refrain from further copying, marketing, distribution, or use of the Proprietary
Assets. Within thirty (30) days after termination, NAI shall deliver to Dr.
Cherry a statement indicating the number and description of the Products that it
had on hand or is in the process of manufacturing as of the termination date.
Dr. Cherry shall have the right for thirty (30) days following notice of
termination to notify NAI of his election to purchase all such Products not
committed to another purchaser as of the date of termination. If Dr. Cherry
elects to do so, the purchase and sale shall be on commercially reasonable
terms. If Dr. Cherry does not elect to purchase such Products NAI may dispose of
the Products covered by this Agreement for a period of three (3) months after
termination or expiration. At the end of the post-termination sale period, NAI
shall furnish a royalty payment and statement as required under Article II.

 

3.4.2 In the event of termination of this Agreement, Dr. Cherry will immediately
cease any current or future solicitation of any NAI customers who have not
participated in any Dr. Cherry activities as of the termination date, and shall
return to NAI any confidential or proprietary information of NAI including, but
not limited to, any existing electronic or physical documentation of the
identities of any NAI customers.

 

ARTICLE IV

MAINTENANCE OF INTELLECTUAL PROPERTY

 

4.1 Protection of Proprietary Assets. Dr. Cherry shall seek in his own name or
the name of any entity which is bound by the terms of this Agreement and at his
own expense, all appropriate patent, trademark, copyright or other available
means of intellectual property protection for the Proprietary Assets. In the
event Dr. Cherry does not seek any appropriate patent, trademarks, copyright or
other available means of intellectual property protection within thirty (30)
days following a written request therefor by NAI, NAI may seek such protection
on behalf of Dr. Cherry and itself and credit the cost of such action against
royalties due or becoming due under the terms of Article II, except for the
License Rights granted to NAI herein with respect to the Proprietary Assets and
the Products.

 

7



--------------------------------------------------------------------------------

4.2 Protection of Products. NAI may seek in its own name and at its own expense,
and if obtained, shall maintain appropriate patent, trademark, copyright or
registration protection for any element or component included in the Products or
any part thereof, and NAI shall retain ownership of such elements or components.
In the event of termination of this agreement, NAI agrees to sell to Dr. Cherry
from at then applicable commercial rates any element or component included in
the Products for which NAI in NAI’s sole discretion continues to maintain
appropriate sourcing.

 

4.3 Ownership of Formulae. Subject to the rights of NAI, as licensee, pursuant
to this Agreement, Dr. Cherry shall own an undivided forty-nine percent (49%)
interest in the formula, trade name and design for each Product.

 

4.4 Enforcement of Intellectual Property Rights.

 

4.4.1 In the event any Party becomes aware of any claim or unauthorized use, or
infringement on the Proprietary Assets, License Rights, or Products during the
term of this Agreement, that Party shall immediately notify all of the other
Parties of such violation and shall consult with and cooperate in any way
requested by any Party with respect to the enforcement of all intellectual
property rights.

 

4.4.2 Dr. Cherry shall, at his own cost and expense, take all action necessary
to enforce his rights and cause any violation with respect to Proprietary Assets
to cease and be remedied. In the event Dr. Cherry fails to take all action
necessary to remedy any such violation, NAI, upon ten (10) business days prior
written notice, may take such action and may offset one half the costs incurred
in connection with such actions against any amounts coming due to Dr. Cherry
under the terms of Article II. Dr. Cherry shall approve or disapprove such
action within ten (10) business days following receipt of notice as provided
above and approval may not be unreasonably withheld. In connection with such
action, the Parties shall execute all papers necessary or appropriate in the
discretion of the Party taking such action in response to a violation or
infringement of the Proprietary Assets, and shall testify in any legal action
whenever requested to do so by the prosecuting Party.

 

4.5 Assistance in Protection. In addition to their respective undertakings set
forth in the preceding Sections, the Parties agree to render, to each other all
assistance reasonably requested of them in connection with the protection of the
Proprietary Assets and to make promptly available to one another information
they possess or to which they have access that may be of use to the other in
such protection.

 

4.6 Notice of Infringement. In the event any Party becomes aware of any claim or
unauthorized use with respect to the Proprietary Assets, it will notify the
other Parties of such claim or unauthorized use immediately, but in no event,
more than two (2) business days following the date on which it became aware of
the claim or unauthorized use.

 

8



--------------------------------------------------------------------------------

4.7 Preservation of Proprietary Assets. Dr. Cherry undertakes and agrees he will
maintain the existing image and public persona of himself, and will use best
efforts to further develop, improve and otherwise enhance the image and public
persona of Dr. Cherry. In no event will Dr. Cherry take any action which would
be inconsistent with the public image of himself, NAI, the Products or
Proprietary Assets or denigrate himself, NAI, the Products or Proprietary Assets
or in any way reflect negatively on himself, NAI, the Products or Proprietary
Assets.

 

4.8 Regulatory Action. If the Food and Drug Administration or any other federal,
state or local government agency gives notice of or makes an inspection at any
Party’s premises, seizes any Product or requests a recall, the other Parties
shall be notified immediately but in no event later than the next business day.
Duplicates of any samples of Product taken by such agency shall be sent to the
other Parties promptly. In the event of any action described in this Section,
the Parties shall cooperate in determining the response, if any, to be made to
such action and each party agrees NAI shall be the Parties’ representative in
responding to such action, and each agrees to cooperate with and assist NAI in
attempting to resolve any such action and to refrain from any activity with
respect to such action which is not previously approved by NAI, except such
activities as may be required by law.

 

4.9 NAI Customer List. NAI may maintain a list of its customers purchasing from
NAI. This information is NAI’s exclusive property. NAI may allow its customer
list to be used by any third party only after given seven (7) business days
prior written notice to Dr. Cherry, which shall approve or disapprove of each
use in its reasonable discretion prior to the expiration of seven (7) business
days following such notice. Any failure to approve or disapprove of such use
within the time period provided, shall constitute approval for purposes of this
Section.

 

4.10 NAI Distribution for Dr. Cherry to NAI Customer List. Upon Dr. Cherry’s
reasonable request, NAI agrees to distribute to its customers Dr. Cherry
material at Dr. Cherry’s expense up to six (6) times annually provided such
distribution is for no purpose other than enlisting participants in Dr. Cherry
activities. Dr. Cherry shall provide NAI five (5) business days prior written
notice of such requests NAI shall retain the right in its reasonable discretion
to approve or disapprove of the content of each distribution, and shall approve
or disapprove such distribution prior to the expiration of five (5) business
days following such notice. NAI shall cooperate in processing such distribution
by or through any agent or vendor of Dr. Cherry’s designation.

 

4.11 Fulfillment Vendor. The Parties understand and approve of NAI’s use of
fulfillment vendors to assist in distribution of the Products, and acknowledge
and approve of such arrangements. NAI agrees any additional or different
fulfillment vendor must be capable of providing telephone customer service which
appropriately reflects the public image of Dr. Cherry.

 

9



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

5.1 Representations and Warranties of Dr. Cherry. Dr. Cherry owns and/or
controls the nonexclusive rights to the Proprietary Assets, and has the
authority to grant this license to use the Proprietary Assets in the manner and
form provided in this Agreement. Dr. Cherry has received no notice of any claim
with respect to any of the Proprietary Assets which is inconsistent with his
rights in the Proprietary Assets, nor has he received any notice of any
unauthorized use thereof. The Proprietary Assets do not infringe upon or violate
any rights of any third party. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereunder will
violate or constitute a default under any agreement or instrument to which Dr.
Cherry is a party or by which he is bound.

 

5.2 Representations and Warranties of NAI. NAI has the authority to enter into
this Agreement. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereunder will violate or
constitute a default under any agreement or instrument to which NAI is a party
or by which it is bound.

 

ARTICLE VI

CONFIDENTIALITY

 

6.1 Duty to Protect Confidential Information. Any confidential information
disclosed or conveyed by either Party to the other in connection with its
business by written communication and marked as confidential, or by oral
communication and confirmed in writing within thirty (30) working days of oral
disclosure, shall be treated by the receiving Party as secret and confidential
and shall be held in trust for the disclosing Party. The receiving Party shall
treat such information and take such steps to assure its continued
confidentiality in like manner as it would use to protect its own trade secrets
or confidential information and will not, except as required by law, disclose
any such confidential information received from the other Party to any third
Party who is not bound under a confidentiality and non-disclosure agreement.

 

6.2 Means of Protecting Confidential Information. NAI and Dr. Cherry agree to
take reasonable steps to ensure the proprietary and confidential nature of the
other’s confidential information and of Proprietary Assets, License Rights, and
Products in which confidential information is embodied or included and to
protect the same from loss or theft and agree to clearly mark such confidential
information and properly indicate its proprietary nature.

 

6.3 Terms of Agreement. Except as otherwise required by law, including, but not
limited to, NAI’s disclosure obligations in connection with the U.S. Securities
Act of 1934, the Parties agree that the terms of this Agreement are proprietary
and confidential, as is the existence of this Agreement. Each Party agrees to
maintain the existence of this Agreement and the terms and information contained
herein strictly confidential and will not disclose any such information to any
person who is not a Party hereto without the prior written consent of all
Parties, which consent may be granted or withheld in the absolute discretion of
each Party.

 

10



--------------------------------------------------------------------------------

6.4 Dr. Cherry Use. The Parties acknowledge Dr. Cherry has an interest in
utilizing confidential information developed by NAI in connection with his
distribution of Products, if any, for the purpose of enlisting participants in
Dr. Cherry activities. The Parties agree that upon the request of Dr. Cherry
they will meet, confer and negotiate in good faith the terms under which Dr.
Cherry may use such information to enlist additional participants while
providing adequate protections for the reasonable interest of NAI in connection
therewith.

 

6.5 Provisions Divisible. It is agreed by all Parties that the foregoing
covenants are appropriate and reasonable in light of the nature and extent of
the business conducted by the Parties and their respective relationships. It is
further agreed that the covenants set forth herein are divisible in the event
they are held to be invalid, unreasonable, arbitrary or against public policy.
Further, it is agreed by the Parties that if any court of competent jurisdiction
or authorized arbitrator makes such a determination, they may determine what
time period and geographical area are reasonably necessary to protect the
Parties’ legitimate business interests and which are enforceable.

 

6.6 Irreparable Injury. Each Party acknowledges that damages at law will be an
insufficient remedy for violation of the terms of this Article and that the
other Party would suffer irreparable injury as a result of such violation.
Accordingly, it is agreed upon application to a court of competent jurisdiction,
the Parties may obtain injunctive relief to enforce the provisions of this
Article of this Agreement, which injunctive relief shall be in addition to any
other rights or remedies available to it or them.

 

6.7 Extended Term of Confidentiality. It is recognized by all Parties that due
to their respective positions of confidence giving rise to access to
confidential, proprietary information during the term of this Agreement, that
the provisions of this Article VI apply during the term of this Agreement and
for a period of three (3) years thereafter.

 

ARTICLE VII

CLAIMS AND INDEMNIFICATION

 

7.1 Indemnification by NAI Against Third-Party Claims. Except as otherwise set
forth above in Article VI, NAI shall indemnify, defend, and hold harmless Dr.
Cherry, and his heirs, administrators, successors and assigns harmless from and
against any and all damage, loss, expense (including reasonable attorneys’ fees
and costs), award, settlement, or other obligation arising out of any claims,
demands, actions, suits, or prosecutions that may be made or instituted against
them or any of them, (i) arising from any alleged breach of NAI’s warranties
contained herein, (ii) arising from any injury or death from any defect in the
Proprietary Assets; and (iii) any claims arising out of NAI marketing,
distribution, promotion, sale, or use of Products or Proprietary Assets.

 

7.2 Indemnification by Dr. Cherry Against Third-Party Claims. Except as
otherwise set forth above in Article VI, Dr. Cherry shall indemnify, defend, and
hold harmless NAI, its subsidiaries, affiliated and/or controlled companies and
all sublicensees, as well as their respective officers, directors, agents, and
employees, harmless from and against any and all

 

11



--------------------------------------------------------------------------------

damage, loss, expense (including reasonable attorneys’ fees and costs), award,
settlement, or other obligation arising out of any claims, demands, actions,
suits, or prosecutions that may be made or instituted against them or any of
them, (i) arising from any alleged breach of Dr. Cherry’s warranties contained
herein, (ii) arising from any injury or death from any defect in the Proprietary
Assets specifically excluding any claim relating to the Products manufactured by
NAI exclusive of the Proprietary Assets; and (iii) any claims arising out of the
content or manner of Dr. Cherry’s marketing, distribution, promotion, sale, or
recommended use of Licensed Products or Proprietary Assets, and specifically
excluding NAI’s marketing, distribution, promotion, sale, or recommended use of
the Products of the Proprietary Assets.

 

7.3 Insurance. NAI shall carry with companies reasonably satisfactory to Dr.
Cherry: (i) Workers’ Compensation and Employees’ Liability Insurance; (ii)
Standard Form Fire and Extended Coverage Insurance for the full replacement
value of any of the Products or any premiums or packaging materials, and (iii)
Public Liability Insurance including Contractual Liability and Products
Liability Coverage (with Broad Form Vendor’s Endorsement naming Dr. Cherry and
his authorized distributors and customers as insured) with a combined single
limit of not less than Ten Million Dollars ($10,000,000). NAI shall submit
policies and/or certificates of insurance evidencing the above coverage (which
shall include an agreement by the insurer not to cancel or materially alter its
coverage except upon thirty (30) days prior written notice to Dr. Cherry) to Dr.
Cherry upon Dr. Cherry’s written request therefore. Products Liability Insurance
shall continue in effect for Dr. Cherry’s benefit for a period often (10) years
from the date of the last sale of Products by NAI. In case of NAI’s failure to
carry said policies and/or furnish certificates of insurance or upon
cancellation of any required insurance, Dr. Cherry may, at his option,
immediately terminate this Agreement unless (in the case of cancellation) NAI
has obtained substitute insurance coverage before such insurance becomes
canceled and provides Dr. Cherry with satisfactory evidence thereof.

 

7.4 Liability for Claims of Parties. Except as otherwise provided in this
Agreement, no Party shall be liable for injury to any other Party’s business or
any loss of income therefrom or for damage to the other Party’s property,
employees, invitees, customers or any other person or thing, nor shall any Party
be liable for injury to the persons of the other or their respective employees,
agents or contractors, whether or not such damage or injury arises or results
from the performance or conduct imposed by this Agreement either directly or
indirectly.

 

ARTICLE VIII

MISCELLANEOUS PROVISIONS

 

8.1 Sublicense. NAI may sublicense the rights granted pursuant to this
Agreement, provided NAI obtains Dr. Cherry’s prior written consent to such
sublicense. Dr. Cherry’s consent to any sublicense shall not be unreasonably
withheld and in any such sublicense agreement, provision shall be made so that
Dr. Cherry receives such revenue or royalty payment as provided for herein. Any
sublicense granted in violation of this provision shall be void.

 

8.2 Entire Agreement; Amendment. This Agreement contains the entire
understanding between the Parties with respect to the subject matter hereof and
supersedes all

 

12



--------------------------------------------------------------------------------

prior or contemporaneous written or oral negotiations and agreements between
them regarding the subject matter hereof. This Agreement may be amended only by
a writing signed by both of the Parties and clearly designated as an amendment
to this Agreement by an appropriate heading.

 

8.3 Severability. If any provision or portion thereof of this Agreement is
determined to be invalid or unenforceable, the provision or portion shall be
deemed to be severable from the remainder of this Agreement and shall not cause
the invalidity or unenforceability of the remainder of this Agreement.

 

8.4 No Implied Waivers. The failure of either Party at any time to require
performance by the other Party of any provision hereof shall not affect in any
way the right to require such performance at any later time, nor shall the
waiver by either Party of a breach of any provision hereof be taken or held to
be a waiver of such provision.

 

8.5 Attorneys Fees. If any arbitration or legal proceeding is brought for the
enforcement of this Agreement, or because of an alleged breach, default or
misrepresentation in connection with any provision of this Agreement or other
dispute concerning this Agreement, the successful or prevailing Party shall be
entitled to recover reasonable attorneys fees incurred in connection with such
arbitration or legal proceeding. The term “Prevailing Party” shall mean the
Party which is entitled to recover its costs in the proceeding under applicable
law, or the Party designated as such by the court or the arbitrators.

 

8.6 Arbitration. Any dispute, controversy or claim arising from, out of or in
connection with, or relating to, this Agreement or any breach or alleged breach
of this Agreement, except allegations of violations of Federal or State
securities laws, will upon the request of any Party involved be submitted to any
private arbitration service utilizing former judges as mediators and approved by
the Parties. The dispute once submitted shall be settled by arbitration in
Houston (or at any other place or under any other form of arbitration mutually
acceptable to Parties involved). The arbitrator shall follow and apply the
federal rules of evidence and the applicable local federal rules of governing
discovery in the arbitration. Any award rendered shall be final, binding and
conclusive upon the Parties and shall be non-appealable, and a judgment thereon
may be entered in the highest State or Federal court of the forum, having
jurisdiction. The expenses of the arbitration shall be borne equally by the
Parties to the arbitration, provided that each Party shall pay for and bear the
cost of its own experts, evidence and attorneys’ fees, except that in the
discretion of the arbitrator, any award may include the costs, fees and expenses
of a Party’s attorneys.

 

8.7 Governing Law. This Agreement shall be construed and interpreted under the
laws of the State of Texas. All disputes or controversies or questions arising
under or relating to this Agreement between the Parties hereto in relation to
this Agreement shall be construed and resolved under the laws of the State of
Texas. Each Party acknowledges and waives any objection to venue for such
disputes in state or federal courts sitting in Houston, Texas. Any judgments
upon the award entered by the arbitrators may be entered in the State or Federal
Courts situated in the State of Texas.

 

13



--------------------------------------------------------------------------------

8.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

8.9 Captions. The captions of the sections and subsections of this Agreement are
included for reference purposes only and are not intended to be a part of the
Agreement or in any way to define, limited or describe the scope or intent of
the particular provision to which they refer.

 

8.10 Relationship of the Parties. The terms and provisions of this agreement are
intended to be a license agreement and it shall not in any respect be construed
to constitute NAI or Dr. Cherry as the agent, employee, partner or joint
venturer of the other. All persons employed by any Party in connection with the
manufacture, distribution, marketing, promotion and sale of the Products shall
be the employees or agents of that Party and under no circumstances shall a
Party’s employees or agents be deemed to be employees or agents of any other
Party. Each Party will bear the cost of its distribution, marketing, promotion
and sale of Products through its own channels. In the event any Parties utilize
common vendors or contractors, each Party utilizing such common vendor or
contractor will maintain such relationship and any obligations, agreements and
accounts with such common vendor or contractor separate and distinct from any
other Party’s.

 

8.11 Notice; Designation. All notices, consents, waivers and other
communications under this Agreement must be in writing and will be deemed to
have been given by a party (a) when delivered by hand (with delivery receipt
required, costs prepaid by sender); (b) one day after deposit with a nationally
recognized overnight courier service (all costs prepaid by sender); (c) five
days after deposit in the United States mail by certified delivery, return
receipt requested (postage prepaid); (d) when sent by facsimile with
confirmation of transmission by the transmitting equipment (a confirming copy of
the notice shall also be delivered by the method specified in (b) in this
Section). Notices shall be sent in each case to the address indicated for each
party below. The notice provision for any party may be changed by sending notice
in accordance with this Section.

 

If to NAI:    with a copy to: Natural Alternatives International, Inc.    Fisher
Thurber LLP 1185 Linda Vista Drive    4225 Executive Square, Suite 1600 San
Marcos, California 92078    La Jolla, California 92037
Attn: President or Chief Operating Officer    Attention: David A. Fisher
Telephone: (760) 744-7340    Telephone: (858) 535-9400 Facsimile: (760) 591-9637
   Facsimile: (858) 535-1616

 

14



--------------------------------------------------------------------------------

If to Dr. Cherry:

 

Reginald B. Cherry, M.D.

8323 Southwest Freeway, Suite 440

Houston, Texas 77074

Telephone: (713) 961-2789

Facsimile: (713) 961-0899

 

8.11.1 If a specific contact person is designated in a provision, notice
concerning the subject matter of such provision shall be directed to such
person. The address or the name of any Party or contact person may be changed by
sending notice in the manner set forth above.

 

8.12 Successors, Assignment. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Parties. NAI and Dr.
Cherry may assign their rights and obligations under this Agreement to their
Affiliate. Any such assignment will not release or discharge them from any
liability or obligation hereunder. The rights and obligations of Dr. Cherry and
NAI may only be assigned to other than Affiliate after first obtaining the other
Party’s written consent, which consent may not be unreasonably withheld. As used
herein, Affiliate shall refer to any person or entity that is under direct or
indirect control of the applicable Party. The term “control” includes without
limitation, ownership of interest representing a majority of the total voting
power in an entity or the ability to manage or direct such entity.

 

8.13 Further Assurances. The Parties agree (i) to furnish upon request to each
other such further information, (ii) to execute and deliver to each other such
other documents, and (iii) to do such other acts and things, all as the other
Party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

 

Rest of page intentionally left blank

Signature page follows

 

15



--------------------------------------------------------------------------------

Intending to be legally bound, the Parties have executed this Amended and
Restated Exclusive License Agreement effective as of the Effective Date.

 

NATURAL ALTERNATIVES INTERNATIONAL, INC.

A Delaware corporation

By:

 

/s/ Randell Weaver

--------------------------------------------------------------------------------

    Randell Weaver, President    

/s/ Reginald B. Cherry, M.D.

--------------------------------------------------------------------------------

    Reginald B. Cherry, M.D.

 

16